
	
		I
		112th CONGRESS
		2d Session
		H. R. 6454
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To amend the Department of Energy High-End Computing
		  Revitalization Act of 2004 to improve the high-end computing research and
		  development program of the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy High-End
			 Computing Act of 2012.
		2.DefinitionsSection 2 of the Department of Energy
			 High-End Computing Revitalization Act of 2004 (15 U.S.C. 5541) is amended by
			 striking paragraphs (1) through (5) and inserting—
			(1)Co-designThe
			 term co-design means the joint development of application
			 algorithms, models, and codes with computer technology architectures and
			 operating systems to maximize effective use of high-end computing
			 systems.
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)ExascaleThe
			 term exascale means computing system performance at or near 10 to
			 the 18th power floating point operations per second.
			(4)High-end
			 computing systemThe term
			 high-end computing system means a computing system with
			 performance that substantially exceeds that of systems that are commonly
			 available for advanced scientific and engineering applications.
			(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)National
			 laboratoryThe term National Laboratory means any
			 one of the seventeen laboratories owned by the Department.
			(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Department of
			 Energy high-end computing research and development programSection 3 of the Department of Energy
			 High-End Computing Revitalization Act of 2004 (15 U.S.C. 5542) is
			 amended—
			(1)in subsection
			 (a)(1), by striking program and inserting coordinated
			 program across the Department;
			(2)in subsection
			 (b)(2), by striking vector and all that follows through
			 architectures and inserting computer technologies that
			 show promise of substantial reductions in power requirements and substantial
			 gains in parallelism of multicore processors, concurrency, memory and storage,
			 bandwidth, and reliability; and
			(3)by striking
			 subsection (d) and inserting the following:
				
					(d)Exascale
				computing program
						(1)In
				generalThe Secretary shall conduct a coordinated research
				program to develop one or more exascale computing systems to advance the
				missions of the Department.
						(2)ExecutionThe
				Secretary shall through competitive merit review establish two or more National
				Laboratory-industry partnerships to conduct integrated research, development,
				and engineering of one or more prototype exascale systems, and—
							(A)conduct
				mission-related co-design activities in developing such prototype exascale
				platforms; and
							(B)develop those
				advancements in hardware and software technology required to fully realize the
				potential of an exascale production system in addressing Department target
				applications and solving scientific problems involving predictive modeling and
				simulation and large-scale data analytics and management.
							(3)AdministrationIn
				carrying out this program, the Secretary shall—
							(A)provide, on a
				competitive, merit-reviewed basis, access for researchers in United States
				industry, institutions of higher education, National Laboratories, and other
				Federal agencies to these exascale systems, as appropriate; and
							(B)conduct outreach
				programs to increase the readiness for the use of such platforms by domestic
				industries, including manufacturers.
							(4)Reports
							(A)Integrated
				strategy and program management planThe Secretary shall submit
				to Congress, not later than 90 days after the date of enactment of the
				Department of Energy High-End Computing Act
				of 2012, a report outlining an integrated strategy and program
				management plan, including target dates for prototypical and production
				exascale platforms, interim milestones to reaching these targets, functional
				requirements, roles and responsibilities of National Laboratories and industry,
				acquisition strategy, and estimated resources required, to achieve this
				exascale system capability.
							(B)Status
				reportsAt the time of the budget submission of the Department
				for each fiscal year, the Secretary shall submit a report to Congress that
				describes the status of milestones and costs in achieving the objectives of the
				exascale computing
				program.
							.
			4.Authorization of
			 appropriationsSection 4 of
			 the Department of Energy High-End Computing Revitalization Act of 2004 (15
			 U.S.C. 5543) is amended—
			(1)by striking
			 this Act and inserting section 3(d); and
			(2)by striking
			 paragraphs (1) through (3) and inserting the following:
				(A)$110,000,000 for
			 fiscal year 2013;
				(B)$195,000,000 for
			 fiscal year 2014; and
				(C)$260,000,000 for
			 fiscal year 2015.
				
